.




    Hon.-Homer Garrison, Jr.,
    Director,~Department of Public Safety
    Austin, Texas
    Dear Sir:
                                   Opinion No. O-1758
                                   9.3: S.B.;427, regular session
                                        46%h Legislature, 1939,--
                                        General Appropriation Bill--
                                        Department of Public Safety
                                        Items 1 and 2 Maintenance and
                                        Klscellaneous..~.
    This will acknowle~dgereceipt of your letter of December 5, 1939,
    prepounding to this department for a legal opinion the following
    queatlons:
    "Would this Department be authorized to expend portions of Item
    2 in each of these instances for the purchase of motor equipment
    supplies consisting of fuel and lubricants and to expend por-
    tions of the amounts provided for Item 2 in each instance for
    labor involved in lubricatlng,Department motor vehicles?"
    'The classifications of expenditures for the License and Xeight
    Division under 'Maintenance and Miscellaneous! are as follows:
    Gll. 'Travel& Transportation expenses, automobile
         maintenance. . . . . . . .~. . . . . . . . . . .~17,300.00

      2.   Motor equipment, parts, supplies, fixtures,
           other equipment and supplies, printing,
           stationery, telegraph, telephone, rentals,
           teletypewriters, express, freight, postage,
           repairs, maintenance, hospitalization and
           medical services when injured in line of
           duty, funeral expenses when deathresults from
           injuries inourred in line of duty, surety
           bonds, loademeters, radios, first aid supplies
           and all other necessary expenses. . . . . . . . )ll,l~O.OO

    "The dlassiflcations of expenditures for the Texas Highway
    Patrol under 'Maintenance and Miscellaneous' are as.follows:
Hon. Homer Garrison, Jr. - Page 2 O-1758


1('1. Travel and transportation expense,
      automobile maintenance.                        $53,000.00

  2.   Motor equipment, parts, supplies, fixtures,
       other equipment and supplies, printing,
       stationary, telephone, telegraph, rentals,
       teletypewriters, express, freight, postage,
       repairs, maintenance, hospitalization and
       medical services when injured in line of
       duty, funeral expenses when death results
       from injuries incurred in line of duty,
       surety bonds, uniforms,belts, scabbards,
       badges, arms and ammunitions, loademeters,
       radios, first aid supplies, contingent
       expenses and all other reasonable and
       necessary expenses, including maintenance,
       labor, equipment and expenses of operating
       a training school for patrolmen. . . . . . .$133,000.00
"The classifications of expenditures for the Drivers License
Division under 'Maintenance and Miscellaneous! are as
follows:
"'1.   Travel and transportation expense, automobile main-
       tenance. . . . . . . . . . . . . . . . . . .)23,000.00
  2.   Motor equipment, parts supplies, fixtures,
       other equipment and supplies, printing,
       stationery, telephone, telegraph, rentals,
       express, freight, postage, repairs, main-
       tenance, hospitalization and medical
       services when injured in line of duty and
       funeral expenses when death results from
       injuries received in line of duty, surety
       bonds, uniforms, belts, scabbards, badges,
       arms, ammunition, radios, firstald
       supplies, contingent expenses, and all
       other reasonable and necessary expenses,
       including equipment and expense of operating
       training school for examiners. . . . . . . .$4l,2OO,OO."
We construe your question as asking whether or not the
expense for purchase of motor equipment supplies, consisting Of
fuel and lubricants, and the labor incident thereto, for the
lubricating of department motor vehicles may be taken from
Item 2 of these Maintenance and Miscellaneous appropriations
rather than from Item 1.
As thus construed, we are of the opinion the question should
Hon. Homer Garrison, Jr., Page 3,   o-1758



be answered in the affirmative. Fuel, lubricants and
labor incident to their use in connection with department
motor vehicles, is more specifically embraced in Item 2
than in Item 1 of the appropriation. The only language
of Item 1 that could possibly embrace such expenses is
'automobile maintenance;" while Item 2 mentions such things
as "supplies.n The expense items mentioned by you are more
reasonably contemplated by the mobile maintenance" of Item 1.
FFom this we deduce the inference that the Legislature.
intended such items of expense, as mentioned by you, to be
paid from Item 2 rather than Item 1.

                                    Very truly yours
                               ATTORNEY GENERAL OF TEXAS
                               s/ Ocie Speer

                               BY
OS-MR/cg                                       Ocie Speer
                                                Assigtant

APPROVEDDEC. 11, 1939
s[.Gerald Ct lknn
ATTORNEY GENERAL OF TEXAS

APPROVED OPINION COiWdIIl'EE
By BWB, Chairman